Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 1 of 34   PageID #: 955



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAI’I

                                     )
   JINNY KIM,                        )
                                     )
              Plaintiff,             )
                                     )
        v.                           )       Civ. No. 19-00579 ACK-WRP
                                     )
   DISNEY VACATION CLUB HAWAII       )
   MANAGEMENT COMPANY, LLC,          )
                                     )
              Defendant.             )
                                     )

                     ORDER GRANTING DEFENDANT DISNEY’S
                 MOTION FOR SUMMARY JUDGMENT (ECF NO. 36)

              Plaintiff Jinny Kim brought this lawsuit against her

   former employer Defendant Disney Vacation Club Hawaii Management

   Company, LLC asserting claims for discrimination, a hostile work

   environment, and retaliation under state law.         Disney moved for

   summary judgment on all three claims.        ECF No. 36.   For the

   reasons detailed below, Disney’s Motion for Summary Judgment is

   GRANTED.



                                  BACKGROUND

   I.   Factual Background

              The facts in this case are principally drawn from the

   parties’ concise statements of facts (“CSFs”) and the

   evidentiary exhibits attached thereto.         See Def. CSF, ECF No.




                                     - 1 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 2 of 34     PageID #: 956



   37; Pl. CSF, ECF No. 55; Def. Reply CSF, ECF No. 60.          Whenever

   any particular fact is in dispute, the Court will say so.

           a. Company Policies

               Disney hired Plaintiff in May 2012 as a front

   desk/guest service hostess.      Upon the start of her employment,

   Plaintiff received a copy of Disney’s employee policy manual and

   understood that she was responsible for abiding by company

   policies.   Pl. CSF ¶ 3 (not contesting Def. CSF ¶ 3).            Disney’s

   employee manual provides that noncompliance with company

   policies “may be addressed by such steps as verbal counseling,

   expectations memos, performance reviews, performance improvement

   plans, demotion and/or termination, as deemed appropriate.”             Pl.

   CSF ¶ 4 (not contesting Def. CSF ¶ 4).        The manual distinguishes

   “disciplinary” and “non-disciplinary” measures of dealing with

   noncompliance.    Pl. CSF ¶ 5 (not contesting Def. CSF ¶ 5).           In

   that regard, verbal discussion counseling (even when documented

   and when in response to noncompliance with company policies) is

   not considered formal discipline.       Pl. CSF ¶ 5 (not contesting

   Def. CSF ¶ 5).    Discussion counseling is different from a

   written reprimand, which is considered formal discipline.             Pl.

   CSF ¶ 5 (not contesting Def. CSF ¶ 5).        Disney policy as stated

   in the manual also provides that certain conduct, including any

   act of falsification, can subject an employee to immediate

   termination.    Pl. CSF ¶ 6 (not contesting Def. CSF ¶ 6).

                                     - 2 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 3 of 34     PageID #: 957



                i. Relevant Policies

              The employee manual includes several policies

   regarding an employee’s obligations:

              First, the manual includes a “Breaks for Nursing

   Mothers” policy, which assures that employees expressing milk

   will have private space and be able to take additional breaks as

   needed.   Pl. CSF ¶ 7 (not contesting Def. CSF ¶ 7).         The Policy

   provides that such accommodations will be made so long as

   employees coordinate with their supervisors to ensure that any

   job tasks can be performed in the employee’s absence.             See ---
                                                                     --- id.

              Second, the manual includes an attendance policy,

   which requires employees to report to work on time and notify

   their supervisor if they will be late or absent.         Pl. CSF ¶ 8

   (not contesting Def. CSF ¶ 8).

              Third, the manual includes a timekeeping policy, which

   requires that employees “report to work adhering to the [dress

   code] and clock-in dressed in [uniform] at their designated

   clock location at their scheduled start time, then proceed to

   their work location.”     Pl. CSF ¶ 9 (not contesting relevant

   portion of Def. CSF ¶ 9).      Employees are subject to discipline

   if they “(1) establish a pattern of clocking-in late, or

   arriving five or more minutes late; (2) clock-in but fail to

   immediately go to their workstation; (3) fail to clock-in/out;

   (4) fail to have their Cast ID; or (5) fail to immediately go to

                                     - 3 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 4 of 34     PageID #: 958



   their workstation and have a manager/lead witness their arrival

   time, when without their Cast ID.”1/        Pl. CSF ¶ 10 (not

   contesting Def. CSF ¶ 10).        The timekeeping policy also provides

   that the loss of a Cast ID is “Poor Judgment.”           Pl. CSF ¶ 37

   (not contesting Def. ¶ 37).        As part of their timekeeping

   obligations, employees fill out daily forms noting any variance

   in their actual arrival or departure times.          Pl. CSF ¶ 11 (not

   contesting Def. CSF ¶ 11); see also Pl. CSF ¶¶ 12-13 (not

   contesting Def. CSF ¶¶ 12-13).

                   Finally, the manual provides other miscellaneous

   policies as well—relevant here, a dress code, prohibitions on

   unauthorized recordings, and a policy on “Cast Member

   Reservation Check-In.”        Pl. CSF ¶ 14 (not contesting Def. CSF ¶

   14).

                   ii. Documented Instances of Noncompliance

                   It is undisputed that Disney addressed several

   instances of Plaintiff’s noncompliance with company policies.

   From 2012 through 2016, Plaintiff was coached, counseled, or

   reprimanded for the following:

               •   requirements for treatment of a resort guest;

               •   misadvising a guest on a resort policy;




          1/
            Disney calls its employee identification cards—which give employees
   building access and allow for clocking in and out—”Cast IDs.” The Court
   refers to them accordingly.

                                       - 4 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 5 of 34   PageID #: 959




             •   noncompliance with the Disney dress code;

             •   repeat absences;

             •   being a “no-call/no-show” for a shift;

             •   clocking in at an unauthorized area;

             •   the need to ensure that guest reservations are in the

                 guest’s name;

             •   failure to note an early departure in timekeeping

                 sheets; and

             •   forgetting to bring or misplacing a Cast ID.

   Pl. CSF ¶¶ 17-23, 34 (not contesting Def. ¶¶ 17-23, 34); id. ¶

   35 (not contesting relevant portion of Def. CSF ¶ 35); see also

   Ex. 22 to Def. CSF (records of Plaintiff’s history of counseling

   and reprimands).       This list is not necessarily exhaustive, and

   there are a handful of incidents of counseling or reprimands

   that are particularly notable to Plaintiff’s legal claims:

                 First, Plaintiff received discussion counseling on

   November 5, 2016, for taking an undisclosed break the day

   before.       Pl. CSF ¶ 24 (not contesting relevant portion of Def. ¶

   24).   Plaintiff told her supervisor that she was going to Human

   Resources (“HR”) to pick up a document and that she would “be

   right back.”       Pl. CSF ¶ 25 (not contesting Def. ¶ 25).

   According to Plaintiff, when no one in HR was available, she

   went to the bathroom to express milk for her three-year-old son.


                                      - 5 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 6 of 34   PageID #: 960



   Pl. CSF ¶ 24; see also Pl. CSF ¶ 26 (not contesting Def. CSF ¶

   26).    After she received counseling for taking an unauthorized

   break, Plaintiff sent an email to HR on November 17, 2016,

   explaining that the reason she took the break was to express

   milk.   Ex. 23 to Def. CSF.

               Second, Plaintiff was reprimanded for an incident that

   took place on November 12, 2016, involving her failure to comply

   with company policy while checking in a personal reservation for

   her son’s birthday party.      Pl. CSF ¶ 33 (not contesting relevant

   portions of Def. CSF ¶ 33); Opp. at 8.

               Third, on November 21, 2016, Plaintiff was counseled

   for allegedly recording the earlier November 5 discussion

   counseling session in violation of company policy.         Pl. CSF ¶¶

   24, 32 (not contesting relevant portions of Def. ¶¶ 24, 32).

               Fourth, Plaintiff was coached about best practices on

   December 1, 2016, after she used her name to hold a guest’s

   reservation.    Pl. CSF ¶ 34 (not contesting Def. CSF ¶ 34); Opp.

   at 8.

               And fifth, Plaintiff received discussion counseling on

   December 28, 2016, for failing to note an early release as a

   schedule variance on her timesheet.       Pl. CSF ¶ 35 (not

   contesting relevant portions of Def. CSF ¶ 35);




                                     - 6 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 7 of 34   PageID #: 961



        b. Plaintiff’s Termination

              While most of the facts up to this point have been

   undisputed based on Plaintiff’s admissions in her CSF, the

   parties dispute the circumstances that ultimately led to

   Plaintiff’s termination.      Simply put, Disney contends that

   Plaintiff falsified her time records and this is why she was

   terminated, while Plaintiff insists she did not falsify the

   records.

              On April 1, 2017, Plaintiff received discussion

   counseling after she lost her Cast ID and had to be manually

   clocked in and out two days earlier, on March 30.         Pl. CSF ¶ 36

   (not contesting Def. ¶ 36).      After the counseling meeting,

   Disney contends that it learned from reviewing security footage

   that Plaintiff had “falsified” her timekeeping forms on the day

   she lost her Cast ID.     Def. CSF ¶ 38.    Disney says that she

   misrepresented to her supervisor the time she actually arrived

   at her workstation.     Def. CSF ¶ 40.

              Disney and Plaintiff disagree on the timeline of

   events that morning.     Compare Def. CSF ¶¶ 39-42, with Pl. CSF ¶¶

   39-42.   It is undisputed, however, that (1) Plaintiff was

   scheduled to begin her shift at 8:00 a.m.; (2) Plaintiff forgot

   her Cast ID when she arrived at the resort (the exact time is

   disputed); (3) she followed another worker into the resort door

   at approximately 8:04 a.m.; and (4) she logged on to her

                                     - 7 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 8 of 34   PageID #: 962



   computer at 8:10 a.m.     Def CSF ¶ 39; Pl. CSF ¶ 39.      Plaintiff

   maintains that she arrived at the resort before 8:00 a.m. but

   had to wait for another employee to arrive to enter.          Pl. CSF ¶

   39.   Disney, on the other hand, claims that security footage and

   other records of employees arriving that morning establish that

   Plaintiff arrived at the resort at 8:04 a.m., and that

   regardless Plaintiff was not at her workstation in her uniform

   ready to work, as required to be “clocked in.”         See Def. CSF ¶
                                                          ---
   39.   All this to say, Plaintiff represented to her supervisor

   and noted in her timekeeping form that she arrived at 8:00 a.m.,

   but she admits that she was not in costume or at her designated

   workstation at that time.      Pl. CSF ¶ 43 (not contesting Def. CSF

   ¶ 43).

              Plaintiff was ultimately suspended on April 11, 2017,

   and terminated on May 2, 2017.      Pl. CSF ¶¶ 44-46 (not contesting

   Def. CSF ¶¶ 44-46).

   II.   Procedural Background

              Plaintiff filed a charge of discrimination with the

   Hawai`i Civil Rights Commission (“HCRC”) on March 20, 2017, in

   which she alleged discrimination for expressing milk based on

   the November 2016 incident and retaliation for raising questions

   about discrimination based on the subsequent counseling and

   reprimands she received on other matters.        Ex. 26 to Def. CSF.

   A few months later, she filed a second charge alleging that

                                     - 8 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 9 of 34   PageID #: 963



   Disney retaliated against her for filing the first HCRC charge.

   Ex. 27 to Def. CSF.     The HCRC ultimately dismissed Plaintiff’s

   charges and issued right-to-sue letters.        See Ex. 28 to Def.
                                                   ---
   CSF; Def. CSF ¶ 49.

                On June 13, 2019, Plaintiff sued Disney in Hawai`i

   state court.    ECF No. 1-2.    She filed her first amended

   complaint on October 21, 2019, in which she asserted four causes

   of action:    count I for violation of state discrimination laws,

   count II for a hostile work environment, count III for

   intentional infliction of emotional distress (“IIED”), and count

   IV for retaliation.     ECF No. 1-3.      On October 24, 2019, Disney

   removed the action to federal court based on diversity

   jurisdiction.    ECF No. 1.    One year later, Disney filed the

   Motion for Summary Judgment on Counts I, II, and IV of

   Plaintiff’s First Amended Complaint, ECF No. 36, and associated

   CSF, ECF No. 37.    While the Motion was pending and pursuant to

   the parties’ agreement, Plaintiff filed the now-operative

   complaint, which removed count III (the IIED claim) altogether.

   ECF No. 44 (the “2AC”).

                Accordingly, now before the Court is Disney’s Motion

   seeking summary judgment in its favor on the three claims

   asserted in the 2AC (now referenced as counts I, II, and III).

   Count I alleges that Plaintiff was discriminated against for

   needing to express milk in the workplace, in violation of Haw.

                                     - 9 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 10 of 34   PageID #:
                                    964


 Rev. Stat. (“HRS”) § 378-2(a)(7).        2AC ¶¶ 8-12.    Count II

 alleges a hostile work environment.         2AC ¶¶ 13-14.    And Count

 III alleges retaliation in violation of § 378-2(a)(2).            2AC ¶¶

 15-17.     Plaintiff filed her Opposition, ECF No. 56, and CSF, ECF

 No. 5, on March 2, 2021, and Disney filed its Reply, ECF No. 59,

 and CSF in Reply, ECF No. 60, on March 23. 2/        A telephonic

 hearing was held on April 6, 2021.



                                  STANDARD

             Summary judgment is proper where there is no genuine

 issue of material fact and the moving party is entitled to

 judgment as a matter of law.       Fed. R. Civ. P. 56(a).      Rule 56(a)

 mandates summary judgment “against a party who fails to make a

 showing sufficient to establish the existence of an element

 essential to the party’s case, and on which that party will bear

 the burden of proof at trial.”       Celotex Corp. v. Catrett, 477

 U.S. 317, 322, 106 S. Ct. 2548 (1986); see also Broussard v.

 Univ. of Cal., 192 F.3d 1252, 1258 (9th Cir. 1999).

             “A party seeking summary judgment bears the initial



       2/
          Plaintiff later filed two erratas to her CSF. The first—filed on
 March 22—added additional pages to an exhibit that were inadvertently left
 out of the original. ECF No. 58. The second—filed on March 31—added
 highlighted versions of the exhibits and a word-count certification. ECF No.
 62. The second errata was a response to Disney’s Reply Brief, in which it
 sought sanctions for Plaintiff’s noncompliance with the Local Rules with
 respect to its CSF. Reply at 15. The Court DENIES Disney’s request for
 sanctions at this time. Plaintiff promptly filed an errata addressing most
 of the relevant problems by highlighting and excerpting the exhibits.

                                   - 10 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 11 of 34   PageID #:
                                    965


 burden of informing the court of the basis for its motion and of

 identifying those portions of the pleadings and discovery

 responses that demonstrate the absence of a genuine issue of

 material fact.”     Soremekun v. Thrifty Payless, Inc., 509 F.3d

 978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323, 106

 S. Ct. 2548); see also Jespersen v. Harrah’s Operating Co., 392

 F.3d 1076, 1079 (9th Cir. 2004).       “When the moving party has

 carried its burden under Rule 56[(a)] its opponent must do more

 than simply show that there is some metaphysical doubt as to the

 material facts [and] come forward with specific facts showing

 that there is a genuine issue for trial.”         Matsushita Elec.

 Indus. Co. v. Zenith Radio, 475 U.S. 574, 586–87, 106 S. Ct.

 1348, 89 L. Ed. 2d 538 (1986) (citation and internal quotation

 marks omitted and emphasis removed); see also Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 247–48, 106 S. Ct. 2505, 91

 L. Ed. 2d 202 (1986) (stating that a party cannot “rest upon the

 mere allegations or denials of his pleading” in opposing summary

 judgment).

              “An issue is ‘genuine’ only if there is a sufficient

 evidentiary basis on which a reasonable fact finder could find

 for the nonmoving party, and a dispute is ‘material’ only if it

 could affect the outcome of the suit under the governing law.”

 In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

 Anderson, 477 U.S. at 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202).

                                   - 11 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 12 of 34   PageID #:
                                    966


 When considering the evidence on a motion for summary judgment,

 the court must draw all reasonable inferences on behalf of the

 nonmoving party.     Matsushita Elec. Indus. Co., 475 U.S. at 587,

 106 S. Ct. 1348, 89 L. Ed. 2d 538; see also Posey v. Lake Pend

 Oreille Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008)

 (stating that “the evidence of [the nonmovant] is to be

 believed, and all justifiable inferences are to be drawn in his

 favor” (internal citation and quotation omitted)).

             When a motion for summary judgment is not opposed, the

 moving party must still show that there is no genuine issue as

 to any material fact and that it is entitled to judgment as a

 matter of law.     See Martinez v. Stanford, 323 F.3d 1178, 1183

 (9th Cir. 2003); see also White v. Aramark, 670 F. App’x 578,

 579 (9th Cir. 2016) (explaining that a “district court may grant

 an unopposed motion for summary judgment if the movant’s papers

 are themselves sufficient to support the motion and do not on

 their face reveal a genuine dispute of material fact” (citing

 Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993))).



                                 DISCUSSION

             The Court must decide whether Disney is entitled to

 summary judgment in its favor as to the discrimination, hostile

 work environment, and retaliation claims brought under state

 law.   The Court addresses each of the three claims below and

                                   - 12 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 13 of 34    PageID #:
                                    967


 ultimately concludes that Disney’s Motion should be GRANTED in

 its entirety.

 I.    Discrimination Under HRS § 378-2(a)(7) – Count I

             Count I of the 2AC alleges that Disney discriminated

 against Plaintiff in violation of HRS § 378-2(a)(7), 2AC ¶¶ 9-

 10, which makes it an unlawful discriminatory practice for an

 employer “to refuse to hire or employ, bar or discharge from

 employment, withhold pay from, demote, or penalize a lactating

 employee because the employee breastfeeds or expresses milk at

 the workplace,” HRS 378-2(a)(7).        Looking to the 2AC, the

 allegations of discrimination appear to arise primarily from the

 November 2016 incident when Plaintiff was counseled for taking

 an unauthorized break away from her desk, during which time she

 says she was “in the bathroom expressing milk for her young

 child.”    2AC ¶¶ 7(a)-(b); see also 2AC ¶¶ 7(f)-(g).          The 2AC

 notes other instances where she was counseled for unrelated

 compliance or best-practice issues as well, 2AC ¶¶ 7(h)-(k),

 (m), (o)-(p), and then alleges that she was terminated and

 discriminated against “due to expressing milk,” 2AC ¶ 9.3/

             While the Hawai`i Supreme Court has not explicitly

 addressed this particular subsection of the Hawai`i code, it has


       3/
          The Court notes that the 2AC cites § 378-2(a)(1) as well. That
 subsection prohibits discrimination because of “race , sex including gender
 identity or expression, sexual orientation, age, religion, color, ancestry,
 disability, marital status, arrest and court record, reproductive health
 (Continued . . . )
                                    - 13 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 14 of 34    PageID #:
                                    968


 adopted the McDonnell Douglas framework to address other types

 of discrimination claims under § 378-2.          Hac v. Univ. of Haw.,

 102 Haw. 92, 101, 73 P.3d 46 (2003); see also Summer v. Am.

 Savings Bank, F.S.B., Civ. No. 20-00374 JMS-WRP, 2020 WL

 7212981, at *2 n.2 (D. Haw. Dec. 7, 2020) (implying that the

 McDonnell Douglas framework would apply at the summary judgment

 stage of a § 378-2(a)(7) claim).        Under the McDonnell Douglas

 burden-shifting analysis, Plaintiff must first establish a prima

 facie discrimination claim.       Cornwell v. Electra Cent. Credit

 Union, 439 F.3d 1018, 1028 (9th Cir. 2006).           If Plaintiff makes

 her prima facie case, the burden then shifts to Disney to

 articulate “a legitimate, nondiscriminatory reason for its

 conduct.”    Id.; see also Hac, 102 Haw. at 102, 73 P.3d 46.            If

 Disney gives such a reason, the burden would shift back to

 Plaintiff to show “that the given reason is merely pretext for a

 discriminatory motive.”       Hollister v. Mrs. Gooch’s Nat. Food

 Markets, Inc., 919 F. Supp. 2d 1101, 1106 (D. Haw. 2013); see

 also Hac, 102 Haw. at 102, 73 P.3d 46.

             Plaintiff’s Opposition lacks any meaningful discussion

 of the discrimination claim, and her counsel conceded at the

 hearing that there is insufficient evidence to support a claim


 decision, or domestic or sexual violence victim status . . . .” HRS § 378-
 2(a)(1). Because there are no allegations in the 2AC that Plaintiff was
 discriminated against based on any of those characteristics, and because the
 HCRC complaints and the 2AC focus solely on discrimination for expressing
 milk, the Court assumes that Count I is limited to HRS § 378-2(a)(7).

                                    - 14 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 15 of 34   PageID #:
                                    969


 for discrimination under HRS § 378-2(a)(7).         Disney’s Motion is

 thus unopposed with respect to this claim.

             The Court finds that Plaintiff has not met her burden

 of establishing a prima facie case of discrimination, and even

 if she had, there is no genuine dispute that Disney had a

 legitimate, nondiscriminatory basis for terminating Plaintiff,

 which is discussed infra with respect to the retaliation claim.

 Accordingly, because Plaintiff does not oppose summary judgment

 on this claim, and because the record shows no triable issues of

 fact, Disney’s Motion for Summary Judgment is GRANTED as to

 count I of the 2AC.

 II.   Hostile Work Environment – Count II

             Count II of the 2AC alleges that Disney’s actions

 created a hostile work environment.        2AC ¶ 14.   The allegations

 in the 2AC are limited, but Plaintiff’s later testimony

 indicates that she felt offended and bullied by the disciplinary

 and non-disciplinary actions taken by Disney, and that she

 perceived a “hostile threat” from her managers and supervisors.

 See Pl. ¶¶ CSF 54-56 (not contesting Def. CSF ¶¶ 54-56).

             Plaintiff’s hostile work environment claim is brought

 under state law.     As noted earlier, in interpreting HRS § 378-2,

 Hawai`i courts look to “the interpretations of analogous federal

 laws by the federal courts for guidance.”         Arquero v. Hilton

 Haw. Village LLC, 104 Haw. 423, 29-30, 91 P.3d 5050 (2004).

                                   - 15 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 16 of 34   PageID #:
                                    970


 Thus, to prevail on a hostile work environment claim, a

 plaintiff must show “(1) that [s]he was subjected to verbal or

 physical conduct [on the basis of her protected class]; (2) that

 the conduct was unwelcome; and (3) that the conduct was

 sufficiently severe or pervasive to alter the conditions of the

 [her] employment and create an abusive work environment.”

 Aoyagi v. Straub Clinic & Hosp., Inc., 140 F. Supp. 3d 1043,

 1056 (D. Haw. 2015).

             Plaintiff’s Opposition does not address the hostile

 work environment claim at all, and her counsel likewise conceded

 at the hearing that there is insufficient evidence to show a

 hostile work environment.      Disney’s Motion is thus unopposed

 with respect to this claim as well.

             The Court finds that Plaintiff has failed to raise any

 genuine issue of material fact as to her hostile work

 environment claim.     There is simply no evidence that Plaintiff

 was subjected to any severe or pervasive conduct.          So because

 Plaintiff does not oppose summary judgment on this claim, and

 because Disney has met its burden, Disney’s Motion is GRANTED as

 to count II.

 III. Retaliation Claim – Count III

             Count III of the 2AC asserts a claim for retaliation

 in violation of § 378-2(a)(2).       Plaintiff argues that she was

 disciplined and then terminated in retaliation for notifying her

                                   - 16 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 17 of 34   PageID #:
                                    971


 supervisor of discrimination and for filing a charge with the

 HCRC, while Disney maintains that Plaintiff was reprimanded and

 then terminated based on evidence of wrongdoing and violations

 of company policies.      As discussed further below, the Court

 finds that Disney is entitled to summary judgment on the

 retaliation claim.

           a. Framework for Retaliation Claims Under § 378-2(a)(2)

             HRS § 378-2(a)(2) makes it an unlawful discriminatory

 practice for an employer to “discharge, expel, or otherwise

 discriminate against any individual because the individual has

 opposed any practice forbidden by this part or has filed a

 complaint, testified, or assisted in any proceeding respecting

 the discriminatory practices prohibited under this part.”            The

 McDonnell Douglas burden-shifting framework described above

 applies to retaliation claims as well.        Schefke v. Reliable

 Collection Agency, Ltd., 96 Haw. 408, 426, 32 P.3d 52 (2001).

 Plaintiff must therefore first establish a prima facie

 retaliation claim.     Id.   If she makes her prima facie case, the

 burden then shifts to Disney to articulate “a legitimate,

 nondiscriminatory reason for the adverse employment action.”

 Id.   If Disney does so, the burden would shift back to Plaintiff

 to show that the given reason is pretext for a discriminatory

 motive.    Id.



                                   - 17 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 18 of 34   PageID #:
                                    972


             As discussed below, there is no genuine dispute of

 material fact.     While the Court finds that Plaintiff met her

 initial burden of establishing a prima facie case of

 retaliation, there is no genuine dispute that Disney had a

 legitimate, nondiscriminatory basis for terminating Plaintiff.

 Disney is accordingly entitled to summary judgment on count III.

          b. Burden-Shifting Analysis

               i. Prima Facie Case

             A prima facie case of retaliation under HRS § 378-2(2)

 requires a showing that “(1) plaintiff engaged in a protected

 activity, (2) the employer subjected her to an adverse

 employment action, and (3) a causal link exists between the

 protected activity and the adverse employment action.”           Linville

 v. Hawai`i, 874 F. Supp. 1095, 1110 (D. Haw. 1994); see also

 Schefke, 96 Haw. at 426, 32 P.3d 52.        “At the summary judgment

 stage, the ‘requisite degree of proof necessary to establish a

 prima facie case . . . is minimal and does not even need to rise

 to the level of a preponderance of the evidence.’”          Lyons v.

 England, 307 F.3d 1092, 1112 (9th Cir. 2002) (quoting Wallis v.

 J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir. 1994)).

 “Establishment of the prima facie case in effect creates a

 presumption that the employer unlawfully discriminated against

 the employee.”     Wallis, 26 F.3d at 889 (quoting Tex. Dep’t of



                                   - 18 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 19 of 34    PageID #:
                                    973


 Cmty. Affairs v. Burdine, 450 U.S. 248, 254, 101 S. Ct. 1089, 67

 L. Ed. 2d 207 (1981)).

                     1. Protected Activity

             Plaintiff must first establish that she engaged in

 protected activity.     She appears to rely on three examples.             See

 Opp. at 7-8.    First, she points to a November 17, 2016 email to

 “manager Moli Mapu and Julie Leong of Human Resources

 referencing discrimination about expressing breast milk . . . .”

 Opp. at 7; see also ex. 23 to Def. CSF.         Second, Plaintiff

 references a second email—sent on November 21, 2016—which she

 characterizes as notifying HR “that Plaintiff had contacted HCRC

 about discrimination issues . . . .”        Opp. at 8; see also Ex. A

 to Pl. CSF.     And third, Plaintiff cites her HCRC charge, which

 she filed on March 20, 2017.       Opp. at 8.    Disney argues in

 response that the two emails are not complaints of

 discrimination, and that Plaintiff’s Opposition misrepresents

 the contents to support her argument that they are protected

 activity.     Reply at 4-5.

             Filing a complaint to the HCRC and making an informal

 complaint to a supervisor are both protected activities.             See

 Gonsalves v. Nissan Motor Corp. in Haw., 100 Haw. 149, 162, 58

 P.3d 1196 (2002).     It is undisputed that Plaintiff filed a

 charge of discrimination with the HCRC on March 20, 2017, Ex. 26



                                   - 19 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 20 of 34   PageID #:
                                    974


 to Def. CSF, so the HCRC charge plainly establishes that

 Plaintiff engaged in protected activity.

             The two emails are less straightforward.        The Court

 concludes that the first email is not protected activity.            The

 language in the email says nothing about discrimination or

 complaining about on-the-job conduct or circumstances.           See Ex.
                                                                  ---
 23 to Def. CSF.     It simply offers an explanation of Plaintiff’s

 whereabouts when she took the unauthorized break that led to

 discussion counseling earlier that month, and states why she

 previously felt uncomfortable sharing.

             As for the second email, the Court finds that for

 purposes of establishing her prima facie case, the November 21

 email constitutes protected activity.        In the email, Plaintiff

 advised HR that she was seeking “attentive advice at the [HCRC]

 as for my rights (Breastfeeding protection at worksite . . [.]

 etc).”   Ex. A to Pl. CSF.     While she did not use the word

 “discrimination,” the email is plainly meant to inform her

 workplace that she is considering her options with the HCRC as

 to her right to express milk at work.        For purposes of analyzing

 the prima facie case, and given the minimal burden on Plaintiff

 at this stage, the Court finds the November 21 email to be

 protected activity.

               Accordingly, Plaintiff has satisfied the first

 element of her prima facie retaliation claim.

                                   - 20 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 21 of 34   PageID #:
                                    975


                     2. Adverse Employment Action

             The second element of the prima facie case is a

 showing that Plaintiff suffered an adverse employment action.

 “An adverse employment action is one that causes a material

 employment disadvantage, such as a tangible change in duties,

 working conditions or pay.”       Delacruz v. Tripler Army Med., 507

 F. Supp. 2d 1117, 1123 (D. Haw. 2007).        Plaintiff appears to

 rely on a handful of examples of employment actions.

             She primarily relies on her suspension and termination

 to meet this element.      Both are plainly adverse employment

 actions, and Disney does not appear to dispute as much.

             Next, Plaintiff points to three instances of non-

 disciplinary discussion counseling or coaching for noncompliance

 with company policies: (1) counseling for recording a counseling

 session earlier that same month, (2) coaching for using her name

 to hold a guest’s reservation, and (3) counseling for failing to

 note an early release as a schedule variance on her timesheet.

 See Opp. at 8.     Plaintiff has not explained how any of these

 instances of non-disciplinary counseling or coaching would

 constitute an adverse employment action.         Plaintiff had

 regularly been counseled or coached on various matters

 throughout her time at Disney, and there is nothing irregular

 about these.    Likewise, Plaintiff has not explained how these

 private counseling or coaching examples—which were done in

                                   - 21 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 22 of 34    PageID #:
                                    976


 response to her failure to abide by certain company policies—led

 to any further employment consequences.        As a result, the Court

 finds that the non-disciplinary counseling and coaching sessions

 do not constitute adverse employment actions.

              Finally, Plaintiff points to a reprimand she received

 in November 2016 for failing to comply with company policy while

 checking in a personal reservation for her son’s birthday party.

 A letter of reprimand may sometimes constitute an adverse

 employment action, but courts must consider whether there was

 any employment consequence as a result of the reprimand

 letter.     See Thomas v. Spencer, 294 F. Supp. 3d 990, 999 (D.

 Haw. 2018) (collecting cases).       Courts also consider whether the

 reprimand could “dissuade a reasonable worker from making or

 supporting a charge of discrimination.”        You v. Longs Drugs

 Stores Calif., LLC, 937 F. Supp. 2d 1237, 1254 (D. Haw. 2013).

 Here, Plaintiff has not provided any evidence that she suffered

 any employment consequence as a result of the reprimand.             Nor

 has she explained how the reprimand would dissuade a reasonable

 worker from pursuing a discrimination charge.         That said, given

 that there are arguably factual disputes surrounding the

 circumstances of the written reprimand, the Court finds that the

 reprimand is enough for purposes of establishing a prima facie

 case.     In any event, Plaintiff’s suspension and termination are

 enough to carry her burden on this element.

                                   - 22 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 23 of 34   PageID #:
                                    977


              In sum, Plaintiff has established the second element

 of a prima facie retaliation claim, if not based on the written

 reprimand then certainly based on her suspension and

 termination.

                     3. Causal Link

              The final element of the prima facie case is

 causation.     To establish causation Plaintiff must show “that

 engaging in the protected activity was one of the reasons for

 [her] firing and that but for such activity [she] would not have

 been fired.”     Ruggles v. Calif. Polytechnic State Univ., 797

 F.2d 782, 785 (9th Cir. 1986) (quoting Kauffman v. Sidereal

 Corp., 695 F.2d 343, 345 (9th Cir. 1982)).         The only basis

 Plaintiff cites for causation is temporal proximity.          See Opp.

 at 9.

              “Temporal proximity alone generally has not been

 sufficient to establish causation unless the temporal proximity

 is very close.”     Bach v. Cmty. Ties of Am., Civ. No. 18-00103

 LEK-WRP, 2019 WL 6054675, at *10 (D. Haw. Nov. 15, 2019) (citing

 Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273, 121 S. Ct.

 1508, 149 L. Ed. 2d 509 (2001)).       However, “in some cases,

 causation can be inferred from timing alone where an adverse

 employment action follows on the heels of protected activity.”

 Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 (9th

 Cir. 2002).     Here, the relevant timeline is as follows:

                                   - 23 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 24 of 34   PageID #:
                                    978



       •     On November 21, 2016, Plaintiff sent the email to HR

             stating that she was in contact with the HCRC.

       •     On November 25, 2016, Plaintiff was issued the written

             reprimand for checking in a personal reservation for

             her son’s birthday party.

       •     On March 20, 2017, Plaintiff filed her first charge of

             discrimination with the HCRC.

       •     On March 30, 2017, Plaintiff forgot her Cast ID and

             had to be manually clocked in.

       •     On April 11, 2017, Plaintiff was suspended for

             falsifying her time records in connection with the

             March 30 incident.

       •     On May 3, 2017, Plaintiff was terminated for

             falsifying her time records.

             Although Disney provides explanations for why the

 reprimand, suspension, and termination all took place when they

 did (in response to specific instances of misconduct), the Court

 finds that the close temporal proximity here is enough to meet

 Plaintiff’s minimal burden.       See Lyons, 307 F.3d at 1112

 (explaining the “minimal” degree of proof for establishing a

 prima facie case on summary judgment); Wallis, 26 F.3d at 889

 (“The amount [of evidence] that must be produced in order to

 create a prima facie case is very little.” (citation and


                                   - 24 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 25 of 34   PageID #:
                                    979


 internal quotation marks omitted) (alteration in Wallis)).            The

 reprimand and suspension each took place within days or weeks of

 the email complaint and HCRC charge.        Under any standard, the

 employment action occurred soon after the protected activity.

             For those reasons, the Court finds that Plaintiff has

 carried her burden as to the causation element, and thus proven

 her prima facie case for her retaliation claim.          The analysis

 does not end there, however.       The Court must now decide whether

 Disney had legitimate, non-discriminatory reasons for

 terminating Plaintiff and, if so, whether those reasons were

 pretext for retaliation.      The Court stresses that Plaintiff’s

 showing here on her prima facie case is the minimum necessary to

 proceed under McDonnell Douglas.       And as discussed below, even

 though she has made her prima facie case, Plaintiff still cannot

 defeat summary judgment.

              ii. Disney’s Legitimate, Nondiscriminatory Reasons

             Now that Plaintiff has established her prima facie

 case of retaliation and thus created a presumption of unlawful

 discrimination, the burden shifts to Disney to show that its

 adverse employment actions were taken for legitimate,

 nondiscriminatory reasons.

             Disney has presented admissible evidence that

 Plaintiff was reprimanded for failing to comply with company

 policies and terminated for falsifying her time records on March

                                   - 25 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 26 of 34   PageID #:
                                    980


 30, 2017.    And it is undisputed that Disney’s company policy

 provides that certain conduct, including any act of

 falsification, can result in immediate termination.          Pl. CSF ¶ 6

 (not contesting Def. CSF ¶ 6).       Noncompliance with company

 policies and standards is sufficient justification for the

 adverse employment action.      See Wexler v. Jenson Pharm., Inc.,

 739 F. App’x 911, 913 (9th Cir. 2018) (affirming summary

 judgment for the employer where the plaintiff had performance

 issues that the employer articulated as a legitimate,

 nondiscriminatory reason for termination).

             Accordingly, the burden then shifts back to Plaintiff

 to raise a triable issue of material fact as to whether Disney’s

 proffered reasons for its actions are “mere pretext for unlawful

 discrimination.”     Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151,

 1155 (9th Cir. 2010).

             iii. Pretext

             Now that Disney has fulfilled its burden by offering a

 legitimate, nondiscriminatory reason for its employment actions,

 “the McDonnell Douglas presumption of unlawful discrimination

 ‘simply drops out of the picture.’”        Wallis, 26 F.3d at 889

 (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 510, 113

 S. Ct. 2742, 125 L. Ed. 2d 407 (1993)).        With the burden back on

 Plaintiff, she must show that Disney’s reasons for terminating

 her are pretextual.     She can satisfy that burden in one of two

                                   - 26 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 27 of 34   PageID #:
                                    981


 ways: by either directly persuading the Court that a retaliatory

 reason more likely motivated the employer or indirectly showing

 that the employer’s proffered explanation is unworthy of

 credence.    See Vasquez v. Cty. of L.A., 349 F.3d 634, 641 (9th

 Cir. 2003); see also Hollister, 919 F. Supp. 2d at 1106.

             Plaintiff has no direct evidence that a retaliatory

 reason likely motivated Plaintiff’s reprimand and ultimate

 termination.    Her Opposition makes two main arguments in an

 attempt to show that Disney’s explanation is unworthy of

 credence.    She argues first that the “timing of key events”

 surrounding Disney’s employment decisions “may give rise to an

 inference of pretext.”      Opp. at 9.     Her second argument attacks

 the credibility of Disney’s explanation by claiming that

 Plaintiff did not commit the misconduct that ultimately led to

 her termination.     See Opp. at 6, 8-10.

             Temporal proximity alone is not usually enough to

 prove pretext.     See Bach, 2019 WL 6054675 at *10 (finding

 “woefully inadequate” the plaintiff’s only argument for pretext,

 that there was “temporal proximity”), aff’d, 2021 WL 942786 (9th

 Cir. March 12, 2021); Mizraim v. NCL Am., Inc., Civ. No. 11-

 00077 JMS/KSC, 2012 WL 6569300, at *16-17 (D. Haw. Dec. 14,

 2012) (collecting cases and observing that no “Ninth Circuit

 case [has] actually determin[ed] that proximity alone

 necessarily establishes pretext”).         This is especially true

                                   - 27 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 28 of 34   PageID #:
                                    982


 here, where the timing is explained by the undisputed fact that

 Plaintiff was disciplined following allegations of specific

 misconduct.

             For instance, it is true that the November 25, 2016

 written reprimand came a few days after Plaintiff emailed HR

 notifying them that she had been in contact with the HCRC.            But

 the reprimand was also issued more than four months before

 Plaintiff was suspended or terminated, and it is undisputed that

 the reprimand was in response to conduct that took place on

 November 12, over one week before Plaintiff sent her email about

 contacting the HCRC.      Disney submitted records of dated witness

 statements that informed the investigation, and Plaintiff has

 not disputed them.     Ex. 34 to Def. CSF in Reply.       Given those

 circumstances, Plaintiff cannot establish that temporal

 proximity between the email and the reprimand is enough to show

 pretext.    The same goes for the proximity between the filing of

 the HCRC charge (March 20) and the suspension (April 11) and

 termination (May 2).      The suspension and termination focused

 specifically on an event that occurred on March 30.          None of the

 context suggests that Plaintiff’s suspension on April 11 was the

 result of her filing of the HCRC charge two weeks earlier.

             Simply put, just because Plaintiff can say that the

 timing in the abstract is proximate does not mean the Court can

 disregard all context when deciding whether an employment action

                                   - 28 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 29 of 34   PageID #:
                                    983


 is pretextual.     Indeed, in cases where temporal proximity is

 found to support a finding of pretext, that is hardly the only

 factor.    See Mizraim, 2012 WL 6569300 at *16 (“[C]ases

 suggesting that proximity can establish pretext generally rely

 on additional facts to support the inference of retaliation.”);

 see, e.g., Vasquez v. City of Idaho Falls, 778 F. App’x 415, 418

 (9th Cir. 2019) (finding that evidence of temporal proximity,

 the defendant’s treatment of the plaintiff during his

 employment, and “the irregular manner of [plaintiff’s]

 discipline and termination,” together raised a triable issue of

 fact as to pretext).      Temporal proximity may have been enough to

 carry Plaintiff’s minimal burden of establishing causation for

 her prima facie case, but it is not enough to create a triable

 issue of fact as to pretext.       Cf. Wallis, 26 F.3d at 890 (“[I]n

 those cases where the prima facie case consists of no more than

 the minimum necessary to create a presumption of discrimination

 under McDonnell Douglas, plaintiff has failed to raise a triable

 issue of fact.”).

             Plaintiff’s only other argument for pretext appears to

 be that she did not actually falsify her time records.           In other

 words, she challenges the veracity of the reasons Disney gave

 for her termination by disputing the truth of the underlying




                                   - 29 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 30 of 34    PageID #:
                                    984


 misconduct allegations.4/       Because of this argument, the parties

 spend much of their briefs and oral arguments attempting to

 litigate the credibility of various witnesses and accounts of

 the timeline on March 30, 2017, when Plaintiff arrived at work

 without her Cast ID and had to be manually clocked in and out.

 But that misses the critical point.         In deciding whether

 Disney’s proffered reasons were false, “it is not important

 whether they were objectively false (e.g., whether [Plaintiff]

 actually [falsified her time cards]).”         Villiarimo, 281 F.3d at

 1063.        Instead, courts “only require that an employer honestly

 believed its reason for its actions, even if its reason is

 foolish or trivial or even baseless.”         Id. (citing Johnson v.

 Nordstrom, Inc., 260 F.3d 727, 733 (7th Cir. 2001)) (internal

 quotation marks omitted); see, e.g., Cohen-Breen v. Gray

 Television Grp., Inc., 661 F. Supp. 2d 1158 (D. Nev. 2009)

 (granting summary judgment to the employer even though the

 plaintiff disputed the truth of the employer’s proffered

 reasons); Groat v. City of Salem, No. CIV. 03-6309-HO, 2006 WL

 278157, at *2 (D. Or. Feb. 2, 2006) (granting summary judgment

 to the employer even though the plaintiff disputed the truth of

 the wrongdoing that led to his termination).           Here, Plaintiff



         4/
          The Court notes that Plaintiff indeed does not dispute that any act
 of falsification can be grounds for immediate termination. See Pl. CSF ¶ 6
 (not contesting Def. CSF ¶ 6). Her argument is simply that she did not
 actually falsify her records.

                                    - 30 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 31 of 34    PageID #:
                                    985


 has presented no evidence that Disney “did not honestly believe

 its proffered reasons.”      Villiarimo, 281 F.3d at 1063.

             To the contrary, much of the evidence in the record

 establishes that Disney conducted a quite thorough

 investigation, including looking at security footage, taking

 witness statements, and considering the feasible timeline based

 on the setup of the building.        Plaintiff offers only her own

 shifting testimony in response.        Cf. F.T.C. v. Neovi, Inc., 604

 F.3d 1150, 1159 (9th Cir. 2010) (“Specific testimony by a single

 declarant can create a triable issue of fact, but [the court]

 need not find a genuine issue of fact if, in its determination,

 the particular declaration was ‘uncorroborated and self-

 serving.’” (quoting Villiarimo, 281 F.3d at 1061)).            And, in any

 event, she has not provided any evidence that Disney did not

 honestly believe that Plaintiff misrepresented her arrival time

 to her supervisor, which led to the false time entries. 5/


       5/
          For example, Plaintiff states in her Opposition and declaration that
 she arrived at the outside gate at 7:55 a.m., before she followed another
 employee inside under ten minutes later. Opp. at 3-4; Pl. Decl. ¶¶ 27-29;
 see also Pl. CSF ¶¶ 40-42. Yet, as Disney points out, she did not provide
 that detail in the course of her disciplinary meetings, her HCRC charge, or
 even later in discovery for this case. Plaintiff had every opportunity to
 provide her own explanation to Disney during the suspension and then
 termination process. But there is no evidence that Disney had any reason to
 think its understanding of the timeline was wrong, especially given its
 detailed investigation into the matter. Nor is there any evidence that the
 timeline would make any difference here, where it is undisputed that
 Plaintiff was not dressed in uniform and ready to work at her workstation at
 the time indicated on her timesheet, and where the timing on the timesheet
 and clock-in system was based on Plaintiff’s representation to her supervisor
 (that she began working at 8:00 a.m.). See Pl. CSF ¶ 43 (not contesting Def.
 CSF ¶ 43). Based on the record, it is undisputed that Plaintiff would have
 (Continued . . . )
                                    - 31 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 32 of 34    PageID #:
                                    986


             It is worth noting again that it is Plaintiff’s burden

 to show pretext, and she cannot defeat summary judgment by

 relying solely on the scant evidence she used to establish her

 prima facie case.     See Wallis, 26 F.3d at 889-90 (“[T]he mere

 existence of a prima facie case, based on the minimum evidence

 necessary to raise a McDonnell Douglas presumption, does not

 preclude summary judgment.”).        Instead, “in deciding whether an

 issue of fact has been created about the credibility of the

 employer’s nondiscriminatory reasons, the district court must

 look at the evidence supporting the prima facie case, as well as

 the other evidence offered by the plaintiff to rebut the

 employer’s offered reasons.”        Id. at 890 (emphasis added).

 Plaintiff here has failed to produce “specific, substantial

 evidence of pretext.”      Wallis, 26 F.3d at 890 (quoting Steckl v.

 Motorola, Inc., 703 F.2d 392, 393 (9th Cir. 1983)).            Without

 more, the evidence is not “sufficient to permit a rational trier

 of fact to find [Disney’s] explanation to be pretextual.”             Id.



 understood the Disney timekeeping policy, which requires that employees
 “report to work adhering to the [dress code] and clock -in dressed in
 [uniform] at their designated clock location at their scheduled start time,
 then proceed to their work location.” Pl. CSF ¶ 9 (not contesting relevant
 portion of Def. CSF ¶ 9). Even under Plaintiff’s timeline, she was not in
 dress code and at her designated clock-in location at her start time of 8:00
 a.m. (or within the five-minute grace period), despite noting as much on her
 time sheet and providing information that caused her supervisor to do so .
       Again, the Court declines to litigate the specific circumstances of the
 March 30 incident. Any disputes about whether Plaintiff actually or
 intentionally falsified her time sheets are immaterial. The Court need only
 consider whether the decisionmakers at Disney believed its proffered reasons
 for terminating Plaintiff. Plaintiff has not raised any probative or
 specific evidence as to any material fact.

                                    - 32 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 33 of 34   PageID #:
                                    987


 (collecting cases and noting that “the mere fact that a

 bare prima facie case had been made out was not in itself

 sufficient [to create a genuine issue of material fact]”).

             All this to say, Plaintiff has not met her burden of

 showing that Disney’s legitimate, nondiscriminatory reasons for

 disciplining and terminating her were cover for retaliation.            A

 reasonable jury could not conclude, based on all the evidence,

 that Plaintiff’s email or later filing of the HCRC charge was a

 motivating or determining factor for the decision to reprimand,

 suspend, and then discharge Plaintiff.        For those reasons, there

 is no genuine issue of triable fact, and Disney is entitled to

 summary judgment on count III of the 2AC.



                                 CONCLUSION

             For the foregoing reasons, Disney’s Motion for Summary

 Judgment is GRANTED.

             There being no remaining claims in this case, the

 Clerk’s Office is DIRECTED to enter judgment and close the case.




                                   - 33 -
Case 1:19-cv-00579-ACK-WRP Document 64 Filed 04/27/21 Page 34 of 34    PageID #:
                                    988


             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai`i, April 27, 2021.




                                    ________________________________
                                    Alan C. Kay
                                    Sr. United States District Judge



 Kim v. Disney Vacation Club Hawaii Management Co., LLC , Civ. No. 19-00579
 ACK-WRP, Order Granting Defendant Disney’s Motion for Summary Judgment (ECF
 No. 36).




                                    - 34 -
